DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
	This Office action is in response to the amendment of March 7, 2022, which amended claims 1-20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary structure is “elastically connected to a movable portion of the drive”, as set forth in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1 and 15 set forth a “guiding structure” while claims 2 and 16 go on to set forth a “secondary guiding structure”;  the additional dependent claims make reference to the “guiding structure”; in order to avoid any confusion all references to the two guiding structures should have clear distinctions, i.e. first and second, upstream and downstream, etc.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As set forth below, as claimed, the “guiding structure” of claims 1 and 15 is taken to be the structure corresponding to element 7b in Fig. 2 while the “secondary guiding structure” corresponds to element 7a of Fig. 2. Claim 1 at lines 13 and 14 set forth that the “guiding structure is positioned between the deformable membrane and at least a portion of the actuator”. This is considered new matter. As described at page 7, lines 9-12 the drive is connected upstream of the membrane and is coupled to a leading edge 8 of the membrane. According to the claims the guiding structure (7b) is connected 
Claims 3, 4, 7, 17 and 18 set forth that the guiding structures are said to include “at least one baffle”. The claims are directed to Fig. 2.  On page 9 lines 11 thru 21 set forth a description of Fig. 2. At page 9 lines 22 thru 24 sets forth that “in other embodiments” there can be more than one baffle at the upstream and downstream locations. Thus, the embodiments having “more than one baffle” are different than the claimed embodiment of Fig. 2 and the combination of the features from the different embodiments is new matter. 
Claims 10, 11 and 19 set forth that there is a “complementary guiding structure” (11) connected to the “secondary guiding structure” (7a). This material is shown in the embodiments of Figs. 5 and 6 and is not disclosed  as included with the claimed embodiment of Fig. 2 and the combination of the features from the different embodiments is new matter. 
Claim 14 is vague and indefinite sets forth that the secondary guiding structure includes a baffle secured to the pump housing. The secondary guiding structure 7a is not disclosed as secured to the pump housing 4,5. Thus, this is new matter.
	Claims not specifically mentioned are considered to have new matter since they depend from one of the above claims.
	
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 15 are vague and indefinite with regards to the “guiding structure” and the “secondary guiding structure” as now claimed. Before the current amendment claims 1 and 15 set forth a guiding structure and claims 2 and 16 set forth that the guiding structure has first (7a) and second (7b) fluid guides. In the currently amended claims, claims 2 and 16 set forth that fluid circulator comprises the “secondary guiding structure”. Thus the “secondary guiding structure” is set forth as an element separate from the “guiding structure” of claims 1 and 15. Therefore, when the independent claims set forth that the guiding structure “is configured to guide the fluid from a first direction substantially parallel to the deformable membrane to a second direction  perpendicular to the first direction” the guiding structure is limited to the structure such as 7b at the discharge end of the membrane. The claims (1 and 15) also set forth that the “guiding structure” is between the membrane and the actuator. This would suggest the element 7a at the inlet/suction side of the circulator. Because of the disagreement between the various functional and structural limitations it is unclear which elements and structure the claims intend to set forth. It is noted that claims 2 and 6 are further confusing because the guiding structure (7b) is set forth as connected to the first edge (which would be edge 9 in Fig. 9) and the secondary guiding structure is disposed near a 
	 Claim 2 is vague and indefinite because it is unclear if the “first edge” and the “second edge” are the same edges as the “upstream and downstream edge” of claim 1. Claims 9 and 13 are similarly confusing. Claim 16 is similarly confusing with regards to the “upstream and downstream edge” of claim 15.
	Claim 9 is vague and indefinite because there is no antecedent basis for “the length separating the first and second edges”. 
Claim 13 is vague and indefinite because it seems to broaden claim 2 by setting forth the secondary guiding structure is connected to a first edge or a second edge of the membrane, while claim 2 already sets forth that the secondary guiding structure is near a second edge. Therefore, it is unclear how the secondary guiding structure could be connected to the first edge. Further it is unclear if “a first edge” and “a second edge” are the same first and second edges of claim 2 or different edges.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
Response to Arguments
	The Amendments to claims 1 and 15 have overcome the prior art to Brevet ‘136 by setting forth the guiding mechanism (such as 7b of Fig. 2) positioned between the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746 
                                                                                                                                                                                                       


CGF
March 16, 2022